Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 THIS EMPLOYMENT AGREEMENT is effective as of the 31st day of December, 2008 (the Effective Date) by and between Trans World Entertainment Corporation, a New York corporation (the "Company"), and Robert J. Higgins ("Higgins"). Background WHEREAS, Higgins and the Company executed an employment agreement effective as of May 1, 2003, which expired on April 30, 2008 (the "2003 Employment Agreement"); and WHEREAS, the Company desires to revise and extend the terms of the 2003 Employment Agreement to assure the Company of Higgins' continued services in a leadership capacity and to compensate him therefor; and WHEREAS, Higgins is willing to commit to continue serving the Company on the terms and conditions provided in this Agreement. NOW THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein and intending to be legally bound hereby, the parties agree as follows: SECTION 1. CAPACITY AND DUTIES 1.1 Employment. The Company hereby employs Higgins and Higgins hereby accepts employment by the Company upon the terms and conditions hereinafter set forth for a term commencing on the date hereof and expiring on the third anniversary of the Effective Date (unless Higgins' service is sooner terminated as set forth below) (the "Contract Period"). The initial three-year term of this Employment Agreement is subject to automatic one year extensions starting on the second anniversary of the Effective Date and on each subsequent anniversary date, unless, at least 30 days before any such anniversary date, Executive or the Company cancels the automatic extension by giving written notice to the other party of its election to cancel such extension, in which case the term of Executives employment hereunder shall terminate one year following such anniversary date. 1.2 Capacity and Duties. 1.2.1 Higgins shall be employed by the Company as its Chief Executive Officer and shall have the executive authority, consistent with such position, as may from time to time be specified by the Board of Directors of the Company or any duly authorized committee thereof (the "Board"). 1.2.2 Higgins shall devote his full working time, energy, skill and best efforts to the performance of his duties hereunder, in a manner that will faithfully and diligently serve the business and interest of the Company and its affiliates (as defined below), 1 provided that Higgins may devote such time as is reasonably required for charitable and other personal activities in accordance with the Company's practices and policies. 1.2.3 For the purposes of this Agreement, an "affiliate" of the Company means any person or entity that controls the Company, is controlled by the Company, or which is under common control with the Company. For the purposes of this definition of "affiliate", "control" means the power to direct the management and policies of a person or entity, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms "controlling" and "controlled" shall have correlative meanings; provided that any person or entity who owns beneficially, either directly or though one or more intermediaries, more than 20% of the ownership interests in a specified entity shall be presumed to control such entity for the purposes of this Agreement. SECTION 2. COMPENSATION 2.1 Base Compensation. As compensation for Higgins' services hereunder, the Company shall pay Higgins a base salary at the annual rate of $1,000,000. This base salary shall be payable in installments in accordance with the Company's regular payroll practices in effect from time to time. The annual base salary of Higgins shall not be decreased at any time during the Contract Period from the amount then in effect, unless Higgins otherwise agrees in writing. Participation in deferred compensation, discretionary bonus, retirement and other employee benefit plans and in fringe benefits shall not reduce the annual base salary payable to Higgins under this Section 2.1. 2.2 Benefits. 2.2.1 During the Contract Period, Higgins (and his covered dependents, if applicable) shall be entitled to participate in all incentive, savings, retirement, welfare and other employee benefit plans, practices, policies and programs that the Company may provide for the benefit of its executive employees generally (together with the fringe benefits described below, "Employee Benefits"). Higgins shall also be entitled to participate in any other fringe benefits which may be or become applicable to the Company's executive employees, including the payment of reasonable expenses for attending annual and periodic meetings of trade associations and any other benefits that are commensurate with the duties and responsibilities to be performed by Higgins under this Agreement. 2.2.2 If Higgins becomes a participant in any employee benefit plan, practice or policy of the Company or its affiliates, Higgins shall be given credit under such plan for all service in the employ of the Company and any predecessors thereto or affiliates thereof prior to the date hereof, for purposes of eligibility and vesting, benefit accrual and for all other purposes for which such service is either taken into account or recognized under the terms as such plan, practice or policy. 2 2.2.3 The Company shall pay or reimburse Higgins for all reasonable expenses (including expenses of travel and accommodations) incurred or paid by Higgins in connection with the performance of Higgins' duties hereunder upon receipt of itemized vouchers therefor and such other supporting information as the Company shall reasonably require. 2.2.4 During the Contract Period, the Company shall continue to provide Higgins with an automobile for use by Higgins consistent with past practices and shall continue to pay or reimburse Higgins for expenses he reasonable incurs for the maintenance and operation of such automobile upon receipt of itemized vouchers therefor and such other supporting information as the Company shall reasonably require. 2.2.5 During the Contract Period, Higgins shall be entitled to paid vacations in a manner commensurate with Higgins' status as the Chief Executive Officer of the Company, which shall not be less than the annual vacation period which Higgins is presently entitled. 2.3 Executive Bonus Plan. The Company maintains the Executive Bonus Plan (the "EBP") to provide performance-based incentive compensation to Higgins and certain other executives of the Company. During the Contract Period, Higgins shall be eligible to earn an annual performance bonus of 0 to 200% of his annual base salary in effect for that year ("incentive compensation"), calculated in such fashion and based on the achievement of certain performance criteria as are approved by the Board or the Compensation Committee prior to the beginning of such year under the EBP. 2.4 Insurance. During each calendar year of the Contract Period (beginning with calendar year 2009), the Company shall pay or advance for life insurance protection for Higgins designated beneficiary, under an arrangement selected by Higgins, an amount equal to $150,000. 2.5 Additional Compensation. The Board, although under no obligation to do so, may determine from time to time to pay to Higgins compensation in addition to the annual base salary and incentive compensation required to be paid above. The Board may grant Higgins options to purchase shares of common stock of the Company ("Common Stock"), may issue him restricted Common Stock or may award him stock appreciation rights. In addition to the foregoing, pursuant to the provisions of the 2005 Long Term Incentive Plan (the Plan), upon effectiveness of this Agreement, the Employee will be awarded Restricted Share Units, the Common Stock subject to which will have a fair market value on the date of grant equal to $1,100,000 (the Restricted Share Units), subject to the terms and conditions of the Plan and those set forth in the Restricted Stock Unit Agreement. 3 SECTION 3. TERMINATION OF EMPLOYMENT 3.1 Death or Disability of Higgins. 3.1.1 Higgins' employment hereunder shall immediately terminate upon his death, upon which the Company shall pay earned but unpaid base salary through the date of death, reimbursement for expenses incurred prior to the date of death in accordance with the Companys expense reimbursement policy, payment for accrued but unused vacation time in accordance with Company policy, and annual bonus for the fiscal year of death in an amount determined by the Compensation Committee of the Board of Directors based on the achievement of the performance goals under the annual bonus plan applicable to Higgins for the entire fiscal year but prorated based upon the number of days in the fiscal year through the date of death. The annual bonus amount shall be paid on the date bonuses for the fiscal year are paid to other executives but in all events on a date that is after the end of the fiscal year and within four months after the end of the fiscal year, and the other amounts payable under this Section 3.1.1 (other than expense reimbursements, which shall be paid in accordance with the applicable Company policy) shall be paid within thirty (30) days after Higgins death. 3.1.2 If Higgins, in the reasonable opinion of the Company, is Disabled (as defined below), the Company shall have the right to terminate Higgins' employment upon 30 days prior written notice to Higgins at any time after the expiration of the 180 day period referred to below, in which event the Company shall pay Higgins (v) earned but unpaid base salary through the date of termination in accordance with normal payroll practices, (w) reimbursement for expenses incurred prior to the date of termination in accordance with the Companys expense reimbursement policy, (x) payment for accrued but unused vacation time in accordance with Company policy, such payment to be made within thirty (30) days after Higgins termination of employment, (y) annual bonus for the fiscal year of termination in an amount determined by the Compensation Committee of the Board of Directors based on the achievement of the performance goals under the annual bonus plan applicable to Higgins for the entire fiscal year but prorated based upon the number of days in the fiscal year through the date of termination, and (z) an amount equal to two (2) times his base salary for the period from the date of termination until six months following the date of such termination (half of which represents his bonus for such period at target), such aggregate amount to be paid, subject to Section 5.1.1 below, in equal installments over such period in accordance with the regular payroll practices of the Company. The annual bonus amount set forth in clause (y) above shall be paid on the date bonuses for the fiscal year are paid to other executives but in all events on a date that is after the end of the fiscal year and within four months after the end of the fiscal year. As used in this Agreement, the term "Disabled" or "Disability" shall mean the inability of Higgins to perform substantially Higgins' duties and responsibilities to the Company by reason of a physical or mental disability or infirmity for a continuous period of at least 180 days. The date of Disability shall be on the last day of such 180 day period. The determination of whether the Disability has occurred shall be made by a licensed physician chosen by the Board. 4 3.2 [RESERVED] 3.3 Date of Termination. 3.3.1 Except as otherwise provided in this Agreement, the employment of Higgins hereunder shall terminate upon the earliest to occur of the dates specified below: the end of the Contract Period; the close of business on the date of Higgins' death; the close of business on the date on which the Company delivers to Higgins a written notice of the Company's election to terminate Higgins' employment for "Cause" (as defined below); the close of business on the date which is 30 days after the date on which the Company delivers to Higgins a written notice of the Company's election to terminate Higgins' employment because of Disability; the close of business on the date on which Higgins delivers to the Company a notice of his election to terminate his employment for "Good Reason" (as defined below), which may not occur prior to the expiration of the Companys cure period set forth below; or the close of business on the date on which the Company delivers to Higgins a written notice that the Board has adopted a resolution terminating the Higgins' employment and such termination is not for death, Cause or Disability. 3.3.2 Any purported termination by the Company or by Higgins shall be communicated by written Notice of Termination to the other. For the purposes of this Agreement, a "Notice of Termination" shall mean a notice which indicates the specific termination provision in this Agreement relied upon and shall set forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of Higgins' employment under the provision so indicated. No such purported termination shall be effective without delivery of such Notice of Termination. Termination of employment will not cause a termination of this Agreement, the terms of which shall survive any termination of employment in accordance with the express terms hereof. 3.4 Termination for Cause. 3.4.1 In the event Higgins' employment is terminated (i) by the Company for Cause, or (ii) by Higgins for any reason other than Good Reason, the Company's remaining obligations under this Agreement shall terminate as of the date provided in Section 3.3. 3.4.2 For the purposes of this Agreement, the term "Cause" shall mean: 5 fraud, theft, misappropriation or embezzlement of the Company's funds; conviction of (i) any felony, or any crime involving fraud or misrepresentation, or (ii) of any other crime (whether or not connected with his employment) the effect of which is likely to adversely affect the Company, except, in the case of clause (ii) only, if Higgins' actions which result in such a conviction were taken in good faith and in a manner Higgins reasonably believed not to be adverse to the interests of the Company; after a written demand for substantial performance to Higgins from the Board (mailing of such written demand having been authorized by a least 60% of the independent (within the meaning of the NASDAQ Stock Market Rules) directors then in office) which specifically identifies the manner in which the Board believes that Higgins has intentionally materially breached Higgins' duties and provides Higgins with a 30 day period in which to cure such breach, the willful and continuing intentional material breach by Higgins and failure substantially to perform Higgins' duties with the Company (other than any such failure resulting from Disability); or abuse of alcohol or other drugs which interferes with the performance by Higgins of his duties, provided that Higgins has been given 30 days notice by the Company of its intent to terminate Higgins pursuant to this provision during which time Higgins has not demonstrated the cessation of such abuse to the reasonable satisfaction of the Board. Notwithstanding the foregoing or any other provision hereof, Higgins shall not be deemed to have been terminated for Cause unless there shall have been delivered to Higgins a copy of a resolution duly adopted by the affirmative vote of not less than 60% of the independent (within the meaning of the NASDAQ Stock Market Rules) members of the Board. 3.4.3 For the purposes of this Agreement, the term "Good Reason" shall mean the occurrence of any of the events or conditions described in the following subparagraphs without Higgins' express written consent: a material diminution of Higgins' status, title, position, scope of authority or responsibilities (including reporting responsibilities), the assignment to Higgins of any duties or responsibilities which are inconsistent with such status, title, position, authorities or responsibilities, Higgins ceasing to be Chairman of the Board of Directors, or any removal of Higgins from or failure to reappoint or reelect Higgins to any of such positions, except in connection with the termination of Higgins' employment for Disability, Cause, as a result of Higgins' death or by Higgins other than for Good Reason; a material reduction by the Company in Higgins' base salary, bonus opportunity and benefits in the aggregate as provided for in this Agreement; 6 3.4.3.3 the relocation of the Company's principal executive offices to a location outside a 25-mile radius of Albany, New York or the Company's requiring Higgins to be based at any place other than Albany, New York, except for reasonable required travel on the Company's business; 3.4.3.4 any material breach by the Company of any material provision of this Agreement; or 3.4.3.5 the failure of the Company to obtain a satisfactory agreement from any purchaser of the Company or successor or permitted assignee of the Company to assume and agree to perform this Agreement; provided , however , that, it shall be a condition precedent to Higgins right to terminate employment for Good Reason that (i) he shall first have given the Company written notice that an event or condition constituting Good Reason has occurred within ninety (90) days after such occurrence, and (ii) a period of thirty (30) days from and after the giving of such written notice shall have elapsed without the Company having effectively cured or remedied such occurrence during such 30-day period. 3.5 Termination Without Cause or for Good Reason . 3.5.1 In the event Higgins' employment is terminated (i) by the Company for any reason other than Cause, or the death or Disability of Higgins, or (ii) by Higgins for Good Reason, the Company shall (w) immediately pay Higgins his earned but unpaid base salary through the date of termination and accrued but unused vacation time in accordance with Company policy, (x) reimburse Higgins expenses incurred prior to the date of termination in accordance with the Companys expense reimbursement policy, and (y) pay Higgins an amount equal to two (2) times his base salary for the period from the date of termination until the latest of (A) the third anniversary of the Effective Date, (B) the end of the Contract Period, or (C) one year after the date of termination (half of which represents his bonus for such period at target), such aggregate amount to be paid, subject to Section 5.1.1 below, in equal installments over such period in accordance with the regular payroll practices of the Company. In addition, Higgins (and his covered dependents) will be entitled to continue participation in the Companys medical, dental and vision care plans (the Health Benefit Plans) until the latest of (A) the third anniversary of the Effective Date, (B) the end of the Contract Period, or (C) one year after the date of termination; provided, however , that Higgins (and his covered dependents) participation in the Companys Health Benefit Plans shall cease on any earlier date that he becomes eligible for substantially similar benefits from a subsequent employer.
